Citation Nr: 1138352	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of a right medial meniscectomy, status-post total knee replacement, currently rated at 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claim for an increased rating for residuals of a right medial meniscectomy, status-post total knee replacement, currently rated at 30 percent disabling.


FINDING OF FACT

The Veteran's residuals of a right meniscectomy, status-post total knee replacement, are manifested by subjective complaints of discomfort and extension limited to three degrees, at worst, with no evidence of ankylosis of the right knee, nonunion of the tibia and fibula, or additional functional limitations due to pain, fatigue, weakness or lack of endurance following repetitive movement.


CONCLUSION OF LAW

The criteria for an increased in excess of 30 percent for residuals of a right medial meniscectomy, status-post total knee replacement, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5261, 5262 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a May 2007 letter with regards to the claim for an increased rating for his service-connected right knee condition.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.

The May 2007 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability has gotten worse based upon the author's knowledge and personal observations.  It also notified the Veteran that he may submit statements from his current or former employers.

A June 2008 letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to the June 2008 letter was cured by the readjudication of the claims in the July 2008 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of his claim for an increased for the right knee condition.  The evidence of record includes the service treatment records, private treatment records, and the VA examination report.  Moreover, the May 2008 VA examination report and the private medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326 (2011).  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase.

Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

As aptly noted by the record, the Veteran has established entitlement to service connection for a right knee condition, characterized as residuals of a right medial meniscectomy, status-post total knee replacement.  Thus, if the rating is determined on the basis of residual conditions, the diagnostic code appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).

Because the medical evidence demonstrates that the Veteran underwent a right total knee replacement in September 2004, a 100 percent rating was assigned pursuant to Diagnostic Code 5055 of the VA's Schedule for Rating Disabilities, which provides for such a rating for one year following such prosthetic replacement, with the minimum 30 percent rating assigned in this case following the one-year prescribed period.  See Rating Decision, dated January 21, 2005 (implementing the provisions of 38 C.F.R. § 4.71a, DC 5055).  Thus, the Veteran's right knee condition is currently rated under hyphenated diagnostic codes 5257-5055.  38 C.F.R. § 4.27.

Under the VA's Rating Schedule prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  Thereafter, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to diagnostic codes 5256 (ankylosis of the knee), 5261 (limitation of leg extension), or 5261 (impairment of the tibia and fibula).  The minimum rating is 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5261, a limitation of leg extension warrants a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a.  The maximum rating for limitation of leg flexion where flexion is limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 6260.

Under Diagnostic Code 5262, nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5256, knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating, while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a maximum 60 percent rating.  38 C.F.R. § 4.71a.

The maximum rating for knee impairment with severe recurrent subluxation (partial dislocation) or lateral instability is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Knee Claim

In August 2007, the Veteran filed a new claim for an increased rating in excess of 30 percent for residuals of a right medial meniscectomy, status-post total knee replacement.  In connection with this claim, the Veteran submitted private treatment records dated between May 2004 and September 2007.

A September 2007 private orthopedic treatment note reflected the Veteran's reports that he had resumed most of his normal activities except that he avoided "loading items."  Physical examination revealed multiple healed incisions on his right knee.  Range of motion was from zero degrees to 120-125 degrees with no medical laxity and 1+ lateral.  There was no Lachman's test or pivot shift and he was able to straight leg raise.  An accompanying right knee X-ray revealed excellent alignment.  An impression of a right total knee replacement was made.

A May 2008 VA orthopedic examination reflected the Veteran's reports of right knee discomfort, even without activity, following a total knee replacement.  He reported being able to walk approximately two miles with a "bothersome" knee, that he must often change positions due to knee stiffness, that he was unable to kneel and that he was frustrated with his decreased ability to be active.  Incapacitating episodes, associated constitutional symptoms or the use of an assistive device were denied.  

Physical examination conducted by the May 2008 VA examiner revealed slight muscle atrophy in the quadriceps.  Stability was "good" with slight pain on McMurray testing and negative Lachman testing.  Flexion was to 105 degrees and extension lacked three degrees (i.e. negative three degrees) with a total range of motion from three degrees to 105 degrees.  There were no complaints or findings of pain, weakness, fatigability or additional functional limitations following repetitive motion.  Following this examination and a review of the Veteran's electronic medical records, a diagnosis of right total knee prosthesis with a residual decreased range of motion was made.

In considering a rating by analogy to Diagnostic Codes 5256, 5261, and 5262, the Board observes that, even when the Veteran's subjective complaints of right knee discomfort are taken into consideration, the evidence does not support an evaluation in excess of the currently assigned 30 percent under any of these rating criteria.  Here, the presence of flexion of 120-125 degrees and flexion of 105 degrees, as shown by examinations in September 2007 and May 2008, does not support an analogy to the immobilization characteristic of ankylosis in flexion between 10 and 20 degrees.  Neither does the evidence support a comparison to a limitation in the extension of the leg to 30 degrees.  In addition, since both the 2007 and 2008 examinations and the associated x-rays describe no medial laxity and good stability of the knee joint, and excellent alignment in all three views, with no indication of infection or other complications, the Veteran's disability does not justify a favorable comparison with the condition contemplated by a nonunion of the tibia and fibula, with loose motion requiring a brace.  In view of the totality of the record evidence, the Board finds it reasonable to conclude that the symptomatology associated with the Veteran's service-connected right knee condition more nearly approximates that of a 30 percent rating under Diagnostic Code 5055, as the intermediate degrees of residual symptomatology required for a 40 percent evaluation, as noted above, have not been evidenced by the record.  Moreover, as the medical evidence is also not clinically characteristic of chronic residuals consisting of severe pain or weakness in the right knee, a 60 percent evaluation under Diagnostic Code 5055 is not for application in this case.  In fact, the May 2008 VA examination indicated the Veteran's subjective complaints of discomfort in the right knee but pain was not found on range of motion testing.  Right knee stability was found to be "good" during this VA examination and Lachman's testing has been negative.  Extension has been found to be to three degrees, at worst, and there were no additional functional limitations or subjective complaints following repetitive motion testing which would warrant a higher rating.  See 38 C.F.R. §§ 4.40 and 4.45, Deluca, supra.  Accordingly, an increased rating is not warranted.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, supra.  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's right knee disability manifested by subjective complaints of right knee discomfort and extension that was limited to three degrees, at worst.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Hence, referral for consideration of an extra-schedular rating is not warranted.

Moreover, as evidence by the record, the Veteran is currently employed and has maintained full-time employment during the course of this appeal; as such, consideration of TDIU rating, under 38 C.F.R. § 4.16(a)-(b), is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).



ORDER

Entitlement to an increased rating in excess of 30 percent for residuals of a right medial meniscectomy, status-post total knee replacement, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


